


Exhibit 10.01
 
FIRST AMENDMENT
TO THE
XCEL ENERGY INC.
EXECUTIVE ANNUAL INCENTIVE AWARD PLAN


(AMENDED AND RESTATED EFFECTIVE FEBRUARY 17, 2010)


WHEREAS, the Board of Directors of Xcel Energy Inc. (the “Company”) has
determined that it is in the best interests of the Company to amend the
Company’s Executive Annual Incentive Award Plan, amended and restated effective
as of February 17, 2010 (the “Plan”) to allow the Governance, Compensation and
Nominating Committee to delegate to an executive officer the ability to
administer the plan with respect to Incentive Awards for employees who are not
subject to Section 16 of the Securities Exchange Act of 1934 and to make certain
other modifications to the provisions relating to the payment of Incentive
Awards.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by this First
Amendment, effective as of February 20, 2013, as follows:
ARTICLE III, ADMINISTRATION, is hereby amended by adding the following sentence
as the last sentence of that Article:
“To the extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to
determine and administer Incentive Awards to Participants who are not subject to
Section 16 of the Exchange Act to one or more persons who are either members of
the Committee or executive officers of the Company.”
ARTICLE VI, DETERMINATION OF INCENTIVE AWARDS, is hereby amended by amended and
restating the last sentence of that Article as follows:
“Subject to any deferral election as provided in Article Xlll hereof, Incentive
Awards earned or otherwise awarded will be pai on or before March 15th of the
year following the last day of the applicable Incentive Period.”




--------------------------------------------------------------------------------




ARTICLE VII, CERTAIN ELECTIONS OF FORM OF PAYMENT OF INCENTIVE AWARDS, is hereby
amended by amending and restating subsection (b) of that Article as follows:
“The restrictions described above shall commence on the Payment Date as of which
the restricted Shares are issued and terminate with respect to (i) one-third of
the Shares on the first anniversary of the Payment Date, (ii) one-third of the
Shares on the second anniversary of the Payment Date and (iii) one-third of the
Shares on the third anniversary of the Payment Date.”
Except as hereinabove set forth, the Xcel Energy Inc. Executive Annual Incentive
Plan, amended and restated effective as of February 17, 2010, shall continue in
full force and effect.




